                                                                             1/22/2019
                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION



 UNITED STATES OF AMERICA,                             CR-18-10 -H-CCL

                                 Plaintiff,

    vs.                                                     ORDER

 GABRIEL ELIJAH KANE
 ARKINSON, a/k/a Daniel Elijahkane
 Arkinson, JAMIE NICOLE MILSTEN,
 and MELISSA DAWN SHURTLIFF

                             Defendants.

      Before the Court is "Defendant Arkinson's Post-Trial Motion for Acquittal

Under Rule 29(c)." (Doc. 148). The United States opposes the motion. The Court

has reviewed the record and is prepared to rule.

PROCEDURAL HISTORY

      The Grand Jury charged Defendant Arkinson with conspiracy to commit

robbery affecting commerce, in violation of 18 U.S.C. § 1951(a) (Count I), with

robbery affecting commerce in violation of 18 U.S.C. § 195l(a) (Count II) and

with possession of a firearm in furtherance of a crime of violence in violation of

18 U.S.C. § 924(c)(l )(A)(2) (Count III).
      On October 3, 2018, at the close of the government's evidence, Defendant

Arkinson made a Rule 29 Motion for Judgment of Acquittal, which was denied.

Defendant Arkinson renewed his motion after all the parties had rested, later that

day, and the Court denied the renewed motion. On October 4, 2018, a unanimous

jury found Defendant Arkinson guilty of all three counts charged in the

Indictment. Now before the Court is Defendant's timely-filed renewed Motion for

Judgment of Acquittal, which is again opposed by the government.

LEGAL STANDARD

      The familiar standard for deciding a motion for acquittal, as articulated in

Jackson v. Virginia, requires this Court to determine whether, "after viewing the

evidence in the light most favorable to the prosecution, any rational trier of fact

could have found the essential elements of the crime beyond a reasonable doubt."

443 U.S. 307, 319 (1979)( emphasis in original). In making this determination,

this Court neither resolves credibility issues nor weighs the evidence, as those are

questions for the jury. United States v. Burns, 701 F.2d 840, 842 (9 th Cir. 1983).

ARGUMENTS

      Defendant Arkinson's theory at trial was that he did not rob the victim at

gunpoint because it was the government's key witness, Curtis Alexander, who

entered the home of the victim armed with a weapon.

                                    Page 2 of 6
      Defendant Arkinson now argues that the Court should grant his renewed

motion for acquittal because the victims of the robbery (Patrick Lovett and Vickie

Anderson) were unable to consistently identify him as the male robber and

actually identified Mr. Alexander as the male robber. (Doc. 149 at 2). Defendant

Arkinson also argues that the jury should have discounted Mr. Alexander's

testimony because it was contradicted by the testimony of another government

witness, Annie Banks. (Doc. 149 at 3). Defendant Arkinson argues that the jury's

verdict should be set aside because the jurors relied on narratives that impeached

one another, citing United States v. Whitson, 587 F.2d 948, 953 (9 th Cir. 1978).

      Although the United States admits that Mr. Lovett's identification of

Defendant Arkinson at trial was equivocal, (Doc. 154 at 4), it disputes Defendant

Arkinson's claim that Mr. Alexander was identified as the male robber at trial.

      The United States also argues that Defendant Arkinson's reliance on

Whitson to support his argument that the jury cannot use narratives that impeach

one another in deciding a defendant's guilt or innocence because this case is

distinguishable from Whitson.

DISCUSSION

      Defendant Arkinson's reliance on Whitson is misplaced. The United States

Court of Appeals for the Ninth Circuit reversed the judgment in Whitson because

                                    Page 3 of 6
the trial court erred by allowing "the prosecution to use illegally obtained evidence

for impeachment on a matter not opened by the defendant." 587 F.2d at 952.

Defendant Arkinson has not demonstrated that the government used illegally

obtained evidence for any purpose in this case, and Whitson does not apply.

      Defendant Arkinson had the opportunity at trial to cast doubt on his

identification as the robber by the two robbery victims - Vickie Anderson and

Parick Lovett. The government's characterization of Mr. Lovett's identification of

Defendant Arkinson as "equivocal" overstates the actual testimony. When asked

to identify the "Native male who came in after Vickie" on the morning of the

robbery, Mr. Lovett stated: "I see a Native male." (Doc. 146 at 15). Mr. Lovett

was not positive that the Native male in the court-room was the male robber. id.

      During trial, Vickie Anderson identified Defendant Arkinson as the man

who came into Patrick Lovett's trailer with Defendant Milsten early on the

morning of the robbery during trial. (Doc. 147 at 16 - 18). She described him as

"a guy I don't know. He was - I guess his name was Daniel. They told me his

name was G." (Doc. 147 at 17). She also testified that the man she identified as

Defendant Arkinson pulled out a gun before entering the trailer, (Doc. 147 at 19),

and that once in the trailer, he stood in front of her and Patrick Lovett and pointed

a gun at them. (Doc. 147 at 20). Ms. Anderson also identified a photograph of

                                    Page 4 of 6
Curtis Alexander as "Daniel" and as the man who held the shotgun during the

robbery. (Doc. 147 at 26).

         Had Ms. Anderson and Mr. Lovett been the government's only witnesses,

the jury may well have acquitted Defendant Arkinson, given their failure to

consistently identify him as the male robber. However, the government's key

witness, Curtis Alexander, identified Defendant Arkinson as the person who

agreed with Defendants Milsten and Shurtliff to rob the victim. (Doc. 145 at 28 -

32). Mr. Alexander also identified Mr. Arkinson as having a loaded sawed- off

shotgun on the day of the robbery (Doc. 145 at 38) and as having entered the

victim's trailer with Defendant Milsten and a woman identified as "Vickie." (Doc.

145 at 42).

         In essence, Defendant Arkinson argues that the jury should have rejected

Mr. Alexander's testimony because it was not corroborated by other admissible

evidence. Mr. Alexander's testimony alone is sufficient to support the jury's

guilty verdict as to Defendant Arkinson. "The uncorroborated testimony of an

accomplice is enough to sustain a conviction unless the testimony is incredible or

insubstantial on its face." United States v. Lopez, 803 F.2d 969, 973 (9 th Cir.

1983).     The Court applies this standard in considering Mr. Alexander's



                                     Page 5 of 6
testimony, even though he denied being an accomplice to the robbery 1 and was not

charged with the crime. Mr. Alexander was subjected to rigorous cross-

examination by able and experienced defense counsel. The Court has reviewed

his testimony and finds that it was neither incredible nor insubstantial on its face.

        Mr. Alexander's testimony was also supported by other evidence submitted

at trial. While there were inconsistencies in the testimony of various witnesses,

"questions of witness credibility fall squarely and exclusively within the jury's

purview." United States v. Delgado, 357 F.3d 1061, 1069 (9 th Cir. 2004). It is for

the jury to determine which witnesses to believe, and the Court will not substitute

its judgment for that of the jurors. Accordingly,

       IT IS HEREBY ORDERED that "Defendant Arkinson's Post-Trial Motion

for Acquittal Under Rule 29(c)" (Doc. 148) is DENIED.

       Dated this 22nd day of January, 2019.




       1
           Mr. Alexander denied having agreed to participate in the robbery, (Doc. 145 at 32) and
testified that he attempted to dissuade the others from going forward with their plan. (Doc. 145 at
39).

                                          Page 6 of 6
